DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beg (US 2019/0067989).

Re Claims 1 and 7; Beg discloses A power unit for powering a load gateway (164) , the power unit comprising: 
one or more enclosures (100) being configured to install; 
one or more batteries (146) disposed in the one or more enclosures and being configured to supply backup power (Fig. 1, Par 0045); and 
control circuitry (170) disposed in the one or more enclosures and connected to grid power (124), alternative power (138a and 138b), and the backup power (146), 
the control circuity being configured transition from the grid power to the backup power to power the load gateway in response to an outage of the grid power. (Par 0052)
Beg does not disclose the load being Long Range gateway at a communication facility and installed on a ground level of the facility.
Please note that the first to third connection are shown in Fig. 1 which makes it possible to interconnect all the components. 
However, Long range gateway was known and the examiner takes official notice that, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used the power system taught by Beg to provide power to a LoRa and installed on a ground level of the communication facility in order to effectively power the loads at the facility. 

Re Claims 2, 9 and 10; Beg discloses further comprising a solar panel (138a) being configured to supply solar-generated power as the alternative power. (Par 0051, and the port is a just a terminal that can receive power from any power source coupled to it regardless of the source.)

Re Claims 3 and 11; Beg discloses wherein the control circuitry (170) is configured to transition to the solar-generated power to power the LoRa gateway. (Fig. 1 and Par 0051, the control algorithm is stored on the controller)

Re Claims 4 and 12; Beg discloses wherein the control circuitry is configured to charge the one or more batteries with the solar-generated power. (Par 0051)

Re Claim 5; Beg discloses wherein the control circuitry is configured to switch automatically between the grid power and the solar-generated power to charge the one or more batteries. (Par 0051)

Re Claims 6 and 8 and 13; Beg discloses wherein the control circuitry is configured to transition seamlessly from the backup power to one of generator power or solar-generated power as the alternative power in response to an extended outage of the grid power longer than a capacity of the backup power. (Par 0051-0052)

Re Claim 14; Beg discloses wherein the one or more batteries comprise an array of batteries. (Par 0046)

Re Claim 15; Beg discloses wherein the one or more enclosures comprise a first enclosure having the array of the batteries; and a second enclosure having the control circuitry. (Fig. 1 the controller located within a housing separated from the housing of the battery)

Re Claim 16; Beg discloses, wherein the control circuitry comprises a battery charger (114) being configured to charge the one or more batteries with the grid power and/or the alternative power. (Fig. 1 both the output from the grid and the solar is sent to 110 which intern charges the battery through 114)

Re Claim 17; Beg discloses wherein the control circuitry (170) comprises a breaker 180 connected to the grid power (124) from the first connection (122) and electrically connected to the alternative power from the second connection (132) of one of a generators (138) and external battery. 
Bell does not disclose an automatically transfer switch and an automobile inverter, the automatic transfer switch being configured to output internal power.
However, based on the placement of the components taught by Beg, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have an automatic transfer switch located within the device 110 to select either the power from the utility of the dc power sources, motivated by the desire to automatically provide power to the load when needed to avoid delays power the load. 

Re Claim 20; Beg discloses wherein each of the one or more enclosures. 
Beg however does not disclose comprises a port having a fan.
However, including a fan power to the device of power would have been obvious and the examiner takes official notice to have included a fan power to the enclosure so that a can be powered to cool the enclosure. 

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beg (US 2019/0067989) in view of Le et al. (US 2021/0006296)

Re Claim 18; Beg discloses wherein the control circuitry comprises a controller connected to the internal power, the controller further connected to the backup power and connected to solar-generated power as the alternative power, (See Fig. 1) 
Bell does not disclose the controller being configured to output power-over-ethernet to power the LoRa gateway.
However, Le discloses the load 40 is a Lora Gateway (Par 0045) and SSDC power gateway 32 which may include POE (Par 0052, Fig. 1)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have included the SSDC 20 of Le to the output of the inverter 150, motivated by the desire to provide power to different types of load. 

Re Claim 19; Beg discloses wherein the control circuitry comprises: a battery charger connected to the internal power and being configured to charge the one or more batteries; and 
The combination of Beg in view of Le does not disclose a relay connected to an output of the battery charger and connected between the controller and the solar-generated power.
However, Relays are frequently utilized in circuits to lessen the current that flows via the number one control switch and it would have been obvious to have a relay connected to an output of the battery charger and connected between the controller and the solar-generated power in order to control the flow of current so that the right device is turned on when needed to effectively power the load.

Conclusion
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/Primary Examiner, Art Unit 2836